United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.V., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION,
Yuma, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0453
Issued: August 6, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On January 2, 2018 appellant filed a timely appeal from July 27 and September 7, 2017
merit decisions and two November 27, 2017 OWCP nonmerit decisions of the Office of Workers’
Compensation Programs (OWCP). Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the November 27, 2017 decisions, OWCP received additional evidence.
However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the
case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered
by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUES
The issues are: (1) whether appellant has met her burden of proof to establish recurrences
of disability for the periods June 30 to July 6, 2014 and October 19 to November 1, 2014, causally
related to her accepted employment injury; and (2) whether OWCP properly denied appellant’s
requests for reconsideration of the merits of her claims pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
This case has previously been before the Board.3 The facts and circumstances as set forth
in the Board’s prior decision are incorporated herein by reference. The relevant facts are as
follows.
On January 17, 2014 appellant, then a 40-year-old border patrol agent, filed an
occupational disease claim (Form CA-2) alleging an emotional condition due to factors of her
federal employment, including sexual harassment by a supervisor from July 6 to
August 31, 2012.4
On February 13, 2017 OWCP accepted the claim for major depressive disorder,
recurrent, moderate; post-traumatic stress disorder (PTSD), unspecified; generalized anxiety
disorder and panic disorder; and episodic paroxysmal anxiety without agoraphobia.
On June 8, 2017 appellant filed a claim for wage-loss compensation (Form CA-7) for
disability from work for the period October 19 to November 1, 2014.5 On an accompanying
time analysis form (Form CA-7a), appellant noted that she used leave without pay for the
claimed period and that the reason for the leave was temporary total disability per her
physician.
OWCP also received disability certificates from Dr. Inamdar, including a certificate
dated October 20, 2014 in which he placed appellant off work until December 2, 2014. In a
November 12, 2014 certificate, however, he released appellant to work on
November 17, 2014.

3

Docket No. 16-0699 (issued November 4, 2016).

4

In a narrative statement dated November 17, 2014, appellant set forth additional details regarding the alleged
sexual harassment and retaliation she had experienced at work. She also noted that on August 4, 2014 she began an
intensive outpatient program (IOP) at Sharp Mesa Vista Hospital at the recommendation of her treating psychiatrist,
Dr. Shashita Inamdar, a Board-certified psychiatrist. Appellant noted that, as part of mandatory settlement
negotiations of her Equal Employment Opportunity (EEO) claim, the employing establishment had offered to pay her
six weeks of administrative leave for her attendance at the outpatient treatment center at Sharp Mesa Vista Hospital.
She noted that in accepting a settlement she did not waive her right to pursue her current workers’ compensation claim.
5

The Board notes that appellant also has a claim for a January 7, 2013 traumatic injury accepted under OWCP File
No. xxxxxx036 for contusion of finger and sprains of neck, knee/leg, upper arm, and lumbar spine. Appellant’s claims
have not been administratively combined.

2

In a development letter dated June 21, 2017, OWCP informed appellant that it had
received her wage-loss compensation claim for the period October 19 through November 1,
2014, but noted that its records indicated that she had returned to work on January 2, 2014, in
a full-duty capacity. It therefore notified her that her claim for compensation was considered
a claim for a recurrence of disability. OWCP advised appellant of the definition of a
recurrence of disability and the type of evidence required to establish her claim. It afforded
her 30 days to submit additional evidence.
Appellant thereafter filed a Form CA-7 for disability from work for the period June 30
to July 6, 2014. On an accompanying Form CA-7a she indicated that she had used eight hours
of sick leave each day. Appellant noted temporary total disability as her reason for leave for
July 1 and 6, 2014, and for July 5, 2014 she noted temporary total disability/July 4, 2014
holiday.
OWCP received a June 30, 2014 disability certificate from Dr. Inamdar, placing
appellant off work until July 7, 2014.
In a development letter dated July 17, 2017, OWCP explained that it had received
appellant’s claim for 32 hours of compensation for total disability during the period June 30
to July 6, 2014; however, the medical evidence of record was insufficient to establish the
claim and additional evidence was required. It noted that she was working full time up to the
date of June 30, 2014, when Dr. Inamdar placed her off from work from June 30 to
July 7, 2014. OWCP explained that there was no medical report with medical rationale
establishing that the accepted conditions had worsened such that appellant was unable to work
from June 30 to July 6, 2014. It requested additional medical evidence to establish how her
accepted conditions spontaneously worsened, without an intervening event, such that she was
unable to work during the period June 30 to July 6, 2014. OWCP requested that appellant
submit the evidence within 30 days.
OWCP received an October 20, 2014 disability certificate from Dr. Inamdar noting
that appellant was recommended for an IOP program and that she should remain off work
until December 2, 2014.
By decision dated July 27, 2017, OWCP denied the claim for a recurrence for the period
October 19 to November 1, 2014, as the evidence submitted was insufficient to establish that she
was disabled from work during the claimed period due to a material change or worsening of her
accepted work-related conditions. It found that the physician had not provided examination
findings, nor had he discussed the cause of the claimed disability and its relationship to the original
injury and accepted employment factors.
By decision dated September 7, 2017, OWCP denied the claim for a recurrence for the
period June 30 to July 6, 2014, finding that the evidence submitted was insufficient to establish
that appellant was disabled from work during the claimed period due to a material change or
worsening of her accepted work-related conditions.

3

On November 21, 2017 appellant requested reconsideration of the July 27 and
September 7, 2017 decisions.
In support thereof, appellant submitted a July 12, 2017 progress report, wherein
Dr. Ruchira Densert, a Board-certified psychiatrist, diagnosed PTSD and major depressive
disorder. Dr. Densert also reviewed appellant’s treatment plan and indicated that she could return
to work on September 11, 2017 with no restrictions or limitations.
By decision dated November 27, 2017, OWCP denied appellant’s request for
reconsideration of the September 7, 2017 decision. It found that she had not raised substantive
legal questions or included relevant and pertinent new evidence sufficient to warrant a review of
the prior decision.
By separate decision dated November 27, 2017, OWCP denied appellant’s request for
reconsideration of the July 27, 2017 decision.
LEGAL PRECEDENT -- ISSUE 1
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition that had resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that caused
the illness.6
An employee who claims a recurrence of disability resulting from an accepted employment
injury has the burden of proof to establish that the disability is related to the accepted injury. This
burden requires furnishing medical evidence from a physician who, on the basis of a complete and
accurate factual and medical history, concludes that the disabling condition is causally related to
the employment injury and supports that conclusion with sound medical reasoning.7
OWCP procedures provide that wages lost for compensable medical examinations or
treatment may be reimbursed.8 A claimant who has returned to work following an accepted injury
or illness may need to undergo examination or treatment and such employee may be paid
compensation for wage loss while obtaining medical services and for a reasonable time spent
traveling to and from the medical provider’s location.9 Wage loss is payable only if the
examination, testing, or treatment is provided on a day which is a scheduled workday and during
a scheduled tour of duty. Wage-loss compensation for medical treatment received during off-duty
hours is not reimbursable.10 The evidence should establish that a claimant attended an examination
6

20 C.F.R. § 10.5(x); see D.T., Docket No. 19-1064 (issued February 20, 2020).

7

Id.

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Wages Lost for Medical Examination or Treatment, Chapter
2.901.19 (February 2013).
9

Id. at Chapter 2.901.19.a.

10

Id. at Chapter 2.901.19.a(2).

4

or treatment for the accepted work injury on the dates claimed in order for compensation to be
payable.11 For a routine medical appointment, a maximum of four hours of compensation may be
allowed. However, longer periods of time may be allowed when required by the nature of the
medical procedure and/or the need to travel a substantial distance to obtain the medical care. The
claims for wage loss should be considered on a case-by-case basis.12
ANALYSIS -- ISSUE 1
The Board finds that the case is not in posture.
On June 8, 2017 appellant filed a claim for wage-loss compensation (Form CA-7) for
disability from work for the period October 19 to November 1, 2014. On an accompanying time
analysis form (Form CA-7a) she noted that she used leave without pay for the claimed period and
that the reason for the leave was temporary total disability per her physician. Appellant thereafter
filed a Form CA-7 for disability from work for the period June 30 to July 6, 2014. On an
accompanying Form CA-7a she indicated that she had used eight hours of sick leave each day.
As noted, wages lost for compensable medical examinations or treatment may be
reimbursed.13 To be compensable, the evidence should establish that a claimant attended an
examination or underwent treatment for the accepted work injury on the dates claimed in order for
compensation to be payable, and for a routine medical appointment a maximum of four hours of
compensation may be allowed.14 However, wage loss is payable only if the examination, testing,
or treatment is provided on a day which is a scheduled workday and during a scheduled tour of
duty. Wage-loss compensation for medical treatment received during off-duty hours is not
reimbursable.15
The Board finds that the record does not contain sufficient information regarding exactly
what dates and hours that appellant lost wages due to attendance at medical appointments or for
treatment of the accepted conditions. The case must therefore be remanded to develop the record
regarding time lost, if any, for medical appointments or treatment as allowed under FECA, to be
followed by a de novo decision on appellant’s claims for recurrence of disability.16

11

Id. at Chapter 2.901.19.a(3).

12

Id. at Chapter 2.901.19.c.

13

See supra note 7.

14

See supra note 11.

15

See supra note 9.

16
Upon return of the claim file, OWCP shall administratively combine the present file with OWCP File No.
xxxxxx036.

5

CONCLUSION
The Board finds that the case is not in posture for decision.17
ORDER
IT IS HEREBY ORDERED THAT the July 27, September 7, and November 27, 2017
decisions are set aside and the case is remanded for proceedings consistent with this decision of
the Board.
Issued: August 6, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

17

Based upon the outcome of issue 1, issue 2 is rendered moot.

6

